Citation Nr: 0011396	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for berylliosis.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to an effective date, prior to February 28, 
1992, for a grant of service-connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in October 1997.  
At that time, the Board granted service connection for 
chronic headaches.  The Board found that new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for sarcoidosis.  
The issue of entitlement to service connection for 
sarcoidosis was remanded to the RO for additional development 
of the evidence and a de novo review of the record.  

During the development of this case the RO added for 
appellate review the issues of entitlement to service 
connection for berylliosis and chronic bronchitis and an 
effective date earlier than February 28, 1992, for the grant 
of service-connected compensation for headaches.

The record shows that the issues of entitlement to service 
connection for chronic fatigue and an increased evaluation 
for chronic headaches were not certified by the RO for 
appellate review because the veteran as of that time had 
failed to perfect his appeals by filing a pertinent 
substantive appeal.  

Historically, the Board notes that in January 1997 the RO 
denied the veteran's claims of entitlement to service 
connection for chronic fatigue and anemia.  A statement from 
the veteran's representative in September 1997 may be 
construed as an initial notice of disagreement with the 
denial of both claims.  See 38 C.F.R. § 20.201(1999).  

Following receipt of additional evidence the RO in February 
1999 conducted a de novo review of the record and denied 
service connection for chronic fatigue.  An April 1999 
statement from the veteran was construed by the RO to 
represent a notice of disagreement with the denial of service 
connection for chronic fatigue.  A statement of the case 
solely regarding the issue of entitlement to service 
connection for fatigue was provided to the veteran in August 
1999 from which he filed a timely substantive appeal.  
Accordingly, the issue of entitlement to service connection 
for fatigue has been added to the record for appellate 
consideration.  

The record shows that the RO failed to furnish the veteran a 
statement of the case regarding the denial of service 
connection for anemia from which he filed a timely notice of 
disagreement.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the ROs 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Malincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, such matter is addressed in the remand 
portion of the decision.

In an October 30, 1997, rating decision the RO granted 
service connection for a headache disability evaluated as 
noncompensable effective February 28, 1992.  The veteran 
filed a notice of disagreement with respect to the effective 
date of the grant of service connection and the 
noncompensable evaluation for headaches.  In August 1998, the 
RO granted an increased evaluation for chronic headaches from 
noncompensable to 30 percent effective February 28, 1992.  He 
was notified of the decision on August 13, 1998.  He 
subsequently filed a notice of disagreement claiming he was 
entitled to a higher rating of 50 percent.  




The veteran was furnished a separate statement of the case 
(SOC) regarding the issue of an increased evaluation for 
headaches on August 4, 1999 and instructed to file a 
substantive appeal for appellate review.  

The Board notes that the earliest dated statement from the 
veteran that may be construed as a substantive appeal 
regarding his increased rating claim for headaches was 
received at the Board on December 29, 1999.  Accordingly, 
prior to any further appellate consideration the RO must 
first address the issue of timeliness of appeal.  See 
38 C.F.R. § 20.302.  Such matter is addressed in the remand 
portion of the decision.  The issue of entitlement to an 
increased evaluation for headaches is deferred pending 
adjudication of the timeliness of appeal issue.  

Additional documentary evidence was received at the Board on 
March 21, 2000 and March 29, 2000.  Included was the 
veteran's waiver of initial review by the RO.  See 38 C.F.R. 
§ 20.1304(c).  On April 3, 2000 the veteran submitted a 
statement in support of claim.  Accordingly, the Board will 
proceed with appellate review of the veteran's claims.

The record contains statements suggesting that the veteran is 
claiming entitlement to service connection for 
pneumoconiosis.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
chronic sinusitis when it issued an unappealed rating 
decision in November 1993.  

2.  The evidence submitted since the November 1993 RO 
decision does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claims of service connection for sarcoidosis and 
berylliosis are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

4.  Competent medical authority has linked chronic bronchitis 
and fatigue to the veteran's active service on the U.S.S. 
Enterprise. 

5.  Service connection for headaches was initially claimed by 
the veteran in March 1971; he failed to respond to the RO's 
request for evidence at that time and on several occasions 
thereafter, thereby abandoning his claim.

6.  The claim received by the RO on February 28, 1992, 
establishing the veteran's intent to seek service connection 
for headaches constitutes a reopened claim.  

7.  Entitlement to service connection for headaches arose in 
connection with a December 1992 private medical statement.

8.  In a rating decision of October 1997, the RO granted 
service-connection for chronic headaches effective February 
28, 1992, date of receipt of reopened claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1993 rating 
decision wherein the RO denied entitlement to service 
connection for chronic sinusitis is not new and material, and 
the veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. §§ 
3.156(a), 20.1103 (1999).


2.  The claims of entitlement to service connection for 
sarcoidosis and berylliosis are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  Chronic bronchitis and fatigue were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a)(b)(West 1991);  38 C.F.R. 
§ 3.303(d)(1999).

4.  The criteria for an effective date, prior to February 28, 
1992 for a grant of service connection headaches have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.158, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
sarcoidosis, berylliosis, chronic 
bronchitis, and fatigue; and to an 
effective date, prior to February 28, 
1992, for a grant of service connection 
for headaches.

Factual Background

Service Department records show the veteran served on active 
duty in the United States Navy from September 1965 to 
September 1967.  He had a period of active duty training 
(ACDUTRA) from August 2, 1965 to August 15, 1965.  He had 
over 5 years of prior inactive military service.  His 
military occupational specialty was jet aircraft servicer.  
His only sea service during regular active service was on the 
U.S.S. Enterprise.  (Following separation from regular 
service, he appears to have had periods of ACDUTRA in 
November 1975, August 1976 and June 1977 as noted in his 
service medical records). 


A review of the veteran's service medical records discloses 
reports of physical examinations in January 1960, June 1960, 
July 1960, August 1964, April 1965, September 1965 (entrance 
into regular service) and August 1967 (separation from 
regular service) with chest X-rays.  The service medical 
records are silent for findings specifically associated with 
identifiable sarcoidosis, berylliosis or chronic bronchitis.  
Tiredness and fatigue were noted.  Chest X-rays in service 
including on examination in August 1967 for separation from 
service are negative for any pertinent abnormalities.  

Reports of reserve physical examinations with medical history 
dated in October 1972 and November 1975 were nonrevealing for 
any pertinent findings including sarcoidosis.  Chest X-rays 
were normal.  

Included in the service medical records was a private medical 
statement dated in April 1977 with attached verification of 
private hospitalization, addressed to the Commanding Officer 
of a Naval Reserve Unit.  It was noted that the veteran was 
admitted for private hospitalization in March 1977 because of 
an abnormal chest X-ray.  The diagnosis made was sarcoidosis.  
He was currently taking corticosteroids with prophylactic 
anti-tuberculosis medications.  The physician stated that 
there should be no interference in his normal physical 
activity.  Reports of reserve physical examinations with 
medical history in April 1977, May 1978 and March 1979 
essentially showed inactive sarcoidosis.  They were 
nonrevealing for any other pertinent finding.

Service connection for headaches was initially claimed by the 
veteran in March 1971.  He failed to respond to the RO's 
request for evidence in August 1973 and June 1974.

Private hospital records dated in March 1977 note routine 
chest X-rays performed earlier that month revealed large 
lobulated masses in both hila.  The veteran had a persistent 
cough that was nonproductive.  Bronchoscopy and 
mediastinoscopy with biopsy of the mediastinal nodes revealed 
probable sarcoidosis.  A liver biopsy in April 1977 revealed 
findings consistent with sarcoidosis.  

In December 1979 the veteran failed to respond to the RO's 
request for evidence regarding his claim of service 
connection for headaches.  

On June 23, 1980, the RO received the veteran's reopened 
claim of entitlement to service connection for headaches.

On July 10, 1980, the RO informed the veteran of the evidence 
he needed to submit in support of his claim of entitlement to 
service connection for chronic headaches.  No response was 
received.  

On February 28, 1992, the veteran reopened his claim of 
entitlement to service-connection for headaches.  He 
submitted a private medical statement dated in December 1992 
noting that he had headaches continuously since separation 
from service.

Private medical records dated in early 1993 show that liver 
function tests had been abnormal since the onset of 
sarcoidosis in 1977.  Clinical impression was sarcoidosis 
with involvement of the liver since 1977.  

On file is a statement dated in August 1994 SDT, president 
and agent, The Jerry Cochran Veteran's Outreach Foundation.  
It was noted the Foundation had made a causal connection 
between veterans who participated in "TAD" of deck grinding 
(for Naval purposes) or those who were exposed to the deadly 
dust it produced with such diseases as sarcoidosis and 
berylliosis.  No supporting medical evidence was provided.  

An undated newsletter from The Jerry Cochran Veteran's 
Outreach Foundation referred to hundreds of veterans fearing 
they might have been misdiagnosed with sarcoidosis, a rare 
lung disease with no etiology.  It was noted that the three 
diseases believed linked to deck grinding were silicosis, 
berylliosis and asbestosis.

In October 1997 the RO granted service-connection for chronic 
headaches effective from February 28, 1992, date of receipt 
of reopened claim.

A medical treatise on the topic of sarcoidosis submitted by 
the veteran notes that although the cause of sarcoidosis is 
unknown, the fact that the lungs are involved in most cases 
(90 percent) points to inhaled antigens as the cause.

Numerous reports of an occupational study for the Navy 
regarding respiratory illnesses through the National 
Institute for Occupational Safety and Health (NIOSH) with 
interim progress results of data analysis were submitted by 
the veteran.  Targeted areas pertained to "high risk" 
personnel for pulmonary sarcoidosis and/or sarcoidosis-like 
lung disease in the naval setting.  The study was triggered 
by the "index case", a Naval enlisted man who was diagnosed 
with sarcoidosis (bihilar adenopathy; biopsy showing 
noncaseating granulomata) in 1974.  In 1987 VA changed the 
diagnosis to pneumoconiosis on lung biopsy showing mineral 
dust deposits of the type the veteran had been exposed to on 
the Naval aircraft carrier.  The conclusion of the index case 
was that the enlisted man had a pneumoconiosis all the time 
and had been initially misdiagnosed as having sarcoidosis. 

An article pertaining to Sarcoidosis Diagnosis Among U.S. 
Military Personnel: Trends and Ship Assignment Associations, 
American Journal of Preventive Medicine, Vol. 14, Number 3, 
176-183 (1998), Philip Jajosky, M.D.  The conclusions showed 
that the findings suggested sarcoidosis-like diseases in the 
military may be associated with environmental factors. 

A February 1998 special VA respiratory examination report 
shows as medical history that the veteran was in good health 
until his first year of service in 1965.  He was actively 
employed as part of the flight deck crew on the Enterprise.  
He then developed a syndrome of cough, tiredness and 
shortness of breath and weight loss in the service.  He saw a 
physician on the ship.  He also saw several other physicians.  
He was given iron pills.  He did not recall any other 
specific treatment.  

The veteran had felt the same ever since.  He had been tired, 
coughing, short of breath and run down.  He reported having 
an exit physical examination in the service at which time he 
had no X-rays.  He reported having an X-ray on entering the 
service in 1965 but did not recall being told that there was 
anything abnormal with it.  

It was noted that the veteran went to Brookside Hospital in 
1977.  He was diagnosed with sarcoidosis at that time. 

The veteran reported that in his usual job on the Enterprise 
he sanded the flight decks every one to two weeks, for one to 
hours.  He sanded the decks which were made of metal and 
other materials.  He was also exposed to tars, jet fuels, 
solvents, and adhesives on the flight deck.  He did the 
grinding himself with no respiratory protection.  He was 
exposed to the mixture of chemicals and adhesives.  He 
scrapped nonskid material which was a tar-like substance.

It was noted that the veteran wished to bring to the 
attention of the Compensation and Pension examination 
personnel documents from the Department of Health and Human 
Services.  A letter from Dr. PS, a preventive medicine 
specialist in the Department of Health, Education and 
Welfare.  This letter was written to Dr. GR of Navy 
Environmental Health Center.  The examiner noted that the 
letter was an occupational epidemiologic study to determine 
the relationship between sarcoidosis and work in the navy 
environment in the early 1970s to determine whether or not 
pneumoconiosis such as silicosis or (blank) disease had been 
misclassified as a nonoccupational disease resulting in the 
under estimation of occupational lung disease in the Navy.  
"This was an assessment of the diagnosis of sarcoidosis 
among black and white males and evaluating them for the 
length of service and the dates of service".  

The record shows the veteran is an African American.  It was 
noted that the results of the study indicated that black 
males who entered before 1985 were more likely to have 
developed the diagnosis of sarcoidosis than white males.  

The odds ratio comparing black males diagnosed with 
sarcoidosis and those in aircraft carrier assignments 
compared to those who were not assigned to aircraft carriers 
was approximately 1.4 with the top levels of 1.05 to 1.83.  
This was an indication that aircraft carriers weakly but 
significantly were associated with a diagnosis of sarcoidosis 
for black males.  The examiner noted the document was labeled 
"HETA93-0551" which had the word 'interim' written under 
it".  This was on The Center for Disease Control and 
Prevention letterhead from the Department of Health and Human 
Services.

It was noted that the claims file (C file) was available for 
review and was reviewed in detail by the examiner.  It was 
noted that there were reports in 1965 of chronic tiredness 
and fatigue.  However, no specific diagnosis was made.  A 
report from Dr. J. in February 1993 noted that the veteran 
was found to have mediastinal lymphadenopathy with abnormal 
liver biopsies in March 1977 consistent with sarcoidosis.  
There was also opacification of the sinuses with a diagnosis 
of sarcoidosis with liver involvement since 1977.  

Chest X-rays were reviewed in 1996 which were very abnormal 
with findings consistent with a clinical history of a 
sarcoidosis.  There was evidence of bilateral hilar 
adenopathy and significant interstitial scarring and nerve 
fibrosis with intact bony thorax.  There was a report from 
Brookside Hospital.   The veteran was found to have a routine 
chest X-ray in March 1977 which showed large lobulated masses 
in both hilum.  It was also noted that the veteran in the 
past month had a persistent cough that was nonproductive.  He 
had a weight loss of five to ten pounds in the past two to 
three months in 1977 and no other symptoms other than that.  
Following objective examination, assessment was fatigue and 
chronic bronchitis since 1965; Sarcoidosis, pulmonary and 
hepatic, diagnosed in 1977 and multiple chemical exposures.

The examiner's comment shows that the questions of concern 
were whether or not the veteran actually contracted 
sarcoidosis in his period of active service which was not 
diagnosed during his active service and whether sarcoidosis 
is caused by exposure to multiple chemicals with a latency 
period of approximately twelve years.


The examiner recorded that with regard to the second question 
a literature review was performed to MEDLINE search in 
addition to his review of medical text books regarding the 
etiology of sarcoidosis.  He stated that there were no 
articles that were obtained concerning chemical causation of 
sarcoidosis.  In addition there were no articles that were 
obtained on MEDLINE search concerning military exposures and 
sarcoidosis or veterans' services on sarcoidosis flight deck 
exposures, solvents, jet fuels, tars, or adhesive exposures 
with the subsequent onset of sarcoidosis.  

It was noted that the information given to him by the veteran 
was in the form of a letter from one person in administrative 
personnel to another which was not peer reviewed for 
completeness and critiqued for its medical validity and 
therefore the examiner had no way of addressing how medically 
valid this finding was.  The examining specialist recorded 
that in any event, he could find no evidence that chemical 
causation of sarcoidosis was an accepted medical fact.

It was noted that there was no way to determine from the 
information in front of him whether the veteran actually had 
a subclinical episode of sarcoidosis in 1965 which then 
spontaneously went into remission until 1977 when it flared 
again.  He recorded this does not seem medically probable 
given the natural history of sarcoidosis which if untreated 
usually progressed and became, symptomatic to the point where 
people eventually need diagnoses and treatment.  

The examiner recorded that most likely the veteran had 
chronic bronchitis and fatigue which were related to his 
service on the U.S.S. Enterprise.  He noted that his 
assessment was made on the review of medical records and 
interviewing the veteran during which he developed chronic 
bronchitis and fatigue while employed in the service, and 
also exposed to materials which were known pulmonary 
irritants such as solvents, tars or adhesives.  He was not of 
the opinion that it was medically probable that the exposure 
to such materials caused the veteran's sarcoidosis.


The examiner recorded that the exposure to materials on the 
flight deck included metals which may have exposed the 
workers on the deck to Beryllium and Beryllium exposure had 
been associated with the disease Berylliosis which was 
clinically indistinguishable from sarcoidosis.  For that 
reason, he recommended that the veteran have lymphocyte 
transformation studies to rule out Berylliosis.  The examiner 
noted that should the assays be positive, the diagnosis would 
then be Berylliosis instead of sarcoidosis which would likely 
be related to work scrapping the decks of aircraft carriers, 
if the aircraft decks had actually contained Beryllium.  The 
examiner summarized he was of the opinion that there was 
insufficient information presently to make a determination of 
whether or not the veteran's pulmonary symptoms consistent 
with sarcoidosis were in fact a result of his exposure to 
materials in his service from 1965 to 1967.  

A follow-up VA respiratory examination in April 1998 shows 
that special laboratory tests were negative for beryllium. 

Lay statements of record dated in early 1998 primarily refer 
to observations regarding the veteran's headaches.  

The veteran submitted medical treatises on the subjects of 
sarcoidosis and beryllium.  They show that sarcoidosis is 
recognized as a multi-system granulomatous, the etiology of 
which is unknown.  Exposure to beryllium may produce disease 
similar to sarcoidosis.  

An article submitted by the veteran from the Disabled 
American Veterans (DAV) magazine published in late 1999 shows 
that VA was responding to the DAV's concerns that some Navy 
veterans may have unrecognized or misdiagnosed respiratory 
diseases resulting from service as deck grinders aboard 
aircraft carriers from the 1970's through the 1990's.  It was 
noted that a study from NIOSH found an increased risk of 
sarcoidosis, especially for African-Americans, who served 
aboard aircraft carriers.  Another report from NIOSH cited a 
decreased risk of sarcoidosis in Navy veterans who served 
aboard "clean ships" without anti-skid materials.  

Some Navy veterans were concerned about the possible 
misdiagnosis of pneumoconiosis as pulmonary sarcoidosis or 
had other pulmonary problems possibly related to hazardous 
exposures to anti-skid materials in the service.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while on 
active duty training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty training 
(INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If the disability is sarcoidosis and manifested to a 
compensable degree within one year following separation from 
service, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991);  38 C.F.R. 
§§ 3.307, 3.309 (1999).  The presumptive provisions for 
direct service connection are for application for regular 
active duty purposes.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim. 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a)(West 
1991); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 
C.F.R. § 3.159(a) (1999).


The effective date of an evaluation and entitlement of an 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received, and any benefits subsequently awarded shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a) (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Berylliosis

The veteran is claiming entitlement to service connection for 
berylliosis based upon his exposure to inhaled toxins while 
performing routine deck maintenance on an aircraft carrier in 
service.  

The veteran's service medical records and postservice VA and 
private clinical records are entirely silent for clinically 
confirmed evidence of berylliosis either in service or 
currently.  

Importantly, the Board recognizes that a VA specialist in 
respiratory diseases recently recommended that the veteran 
undergo special testing for berylliosis in light of the fact 
that there may be an etiologic relationship between any 
existing berylliosis and the material found on the decks of 
aircraft carriers.  However, the special testing undertaken 
by VA in April 1998 was negative for beryllium.  

The record lacks competent medical evidence of present 
disability diagnosed as berylliosis with a nexus to active 
service for which service connection may be granted.  See, 
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992). 

The veteran presently maintains that he has berylliosis which 
began in service including his exposure to toxic material on 
an aircraft carrier in service.  The Board notes the Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Competent medical evidence of a nexus between a current 
identified disability characterized as berylliosis and the 
veteran's recognized active service has not been presented.  
Thus, the veteran's claim is not well grounded.  If the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Accordingly, the claim for entitlement to service connection 
for berylliosis is denied.  Edenfield v. Brown, 6 Vet. App. 
432 (1994).

Sarcoidosis

The veteran is also claiming entitlement to service 
connection for sarcoidosis on the basis of his exposure to 
toxic material while working on the deck of an aircraft 
carrier during active service.  A comprehensive review of the 
veteran's service medical records discloses they are silent 
for sarcoidosis.  All chest X-rays in service and at 
separation from active service were normal.  

The postservice evidence first referring to the presence of 
sarcoidosis dates from approximately March 1977, many years 
following separation from active service.  There is no 
evidence of sarcoidosis during any period of ACDUTRA.  
Significantly, it is noted that a VA specialist in 
respiratory diseases recently found no etiologic nexus or 
link between the veteran's sarcoidosis and active service 
including any exposure to toxic flight deck materials.  The 
examiner's opinion was based upon a review of the record, 
examination findings and extensive medical research.  
Moreover, he found no evidence that chemical causation of 
sarcoidosis was an accepted medical fact.  

The Board recognizes that the veteran has submitted numerous 
documentary evidence including investigative occupational 
health reports specific to naval personnel on aircraft 
carriers in support of his claim.  Importantly, the Board 
points out that such documentary evidence pertains to a 
dissimilar fact pattern than is present in the veteran's 
case.  He has not submitted any competent medical evidence or 
medical opinion relating such documentary evidence to the 
facts of this case.  Moreover, such documentary evidence 
fails to address the issue of whether causal or etiologic 
connection exists between an established sarcoidosis process 
first noted many years postservice and the exposure to 
inhaled airborne toxins located on the flight decks of 
aircraft carriers.  Accordingly, the documentary evidence 
submitted lacks sufficient specifics to the veteran's case to 
establish a well-grounded claim.  See Sachs v. West, 11 Vet. 
App. 314, 317 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).

The record is absent any competent medical evidence of a 
nexus between the veteran's sarcoidosis process as first 
noted many years following separation from service with any 
incident of service including exposure to toxic flight deck 
materials.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Neither the veteran nor SDT, president and agent of a 
Veteran's Outreach Center meet this burden by merely 
presenting lay opinions because they are not medical health 
care professionals and do not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 et. App. 492 (1992).  
Consequently, their lay assertions regarding the etiology of 
sarcoidosis cannot constitute cognizable evidence and as such 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.  

As competent medical evidence of sarcoidosis with a nexus to 
the veteran's recognized active service including exposure to 
toxic substances aboard an aircraft carrier has not been 
presented, the veteran's claim is not well grounded.  If the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim of entitlement to 
service connection for sarcoidosis is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claims for service connection for sarcoidosis and 
berylliosis are not well grounded, the doctrine of reasonable 
doubt may not be applied to these claims.

Accordingly, the veteran's request for an independent medical 
expert opinion in accordance with 38 U.S.C.A. § 7109 (1999) 
is premature at this time.

Chronic Bronchitis and Fatigue

The veteran is also claiming entitlement to service 
connection for chronic bronchitis and fatigue.  The Board 
notes that in February 1998 a VA examiner noted that his 
review of the record, including the veteran's service medical 
records and recent examination findings, suggested that the 
veteran most likely had chronic bronchitis and fatigue 
related to his service aboard the U.S.S. Enterprise.  There 
is no competent medical opinion of record dissociating 
chronic bronchitis and fatigue from the veteran's period of 
active service.  As the record contains competent medical 
evidence of a nexus between the currently diagnosed fatigue 
and chronic bronchitis and the veteran's active service, such 
claims are well-grounded.

Since the claims are well grounded, VA has a duty to assist 
the appellant with the development of his claim.  38 U.S.C.A. 
§ 5107(a).  In this regard the Board notes that this case was 
previously remanded in order to obtain all relevant 
outstanding medical records and a pertinent VA examination.  

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record shows that 
although chronic bronchitis and fatigue were not shown during 
the veteran's period of active service, competent medical 
authority has essentially linked these post service reported 
disorders to the veteran's occupational duties in service.  

As the Board noted earlier, service connection may be granted 
for a disease not shown in service when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  A VA examiner has expressed 
an opinion linked chronic bronchitis and fatigue to the 
veteran's period of service in view of his military 
occupational duties.  The Board may not substitute its own 
unsubstantiated opinion for the opinion of a competent 
medical professional.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, the Board finds that the record 
supports grants of entitlement to service connection for 
chronic bronchitis and fatigue.  
Earlier effective date

The record shows that service connection for headaches was 
initially claimed by the veteran in March 1971.  He failed to 
respond to the RO's request for evidence in August 1973, June 
1974, December 1979 and July 10, 1980.  Therefore, he was 
clearly shown to have abandoned his claim.

"Where the VA notifies a claimant of the need for further 
evidence and the claimant fails to respond within one year of 
that notice, the claim is deemed to have been 
abandoned....[I]ndividuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establish allowance of benefits."  
Morris v. Derwinski, 1 Vet. App. 260, 264 (1991) (citing 
38 U.S.C. § 3003(a) (1988), currently codified at 38 U.S.C. § 
5103 (1994)); see also  38 C.F.R. § 3.158 (1999).

The regulations provide that in cases of abandoned claims 
"should the right to benefits be finally 
established...compensation based on such evidence shall 
commence not earlier than the date of filing the new claim."  
38 C.F.R. § 3.158(a).  Here, the new claim was filed or 
received on February 28, 1992.

On February 28, 1992, the veteran reopened his claim of 
entitlement to service-connection for headaches.  He 
submitted a private medical statement dated in December 1992 
noting that he had headaches continuously since separation 
from service.

In October 1997 the RO granted entitlement to service-
connection for chronic headaches effective February 28, 1992, 
the date of receipt of the reopened claim.  

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the veteran may be granted an 
effective date earlier than February 28, 1992.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

VA law clearly states that benefits awarded subsequent to an 
abandoned claim shall not commence earlier than the date of 
the filing of a new claim, which in this case occurred on 
February 28, 1992.  See 38 C.F.R. § 3.158(a).  There is no 
evidence that the veteran filed a new claim prior to that 
date; therefore, the Board finds that an earlier effective 
date is not supported by the evidence of record.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the preponderance of the evidence is against the 
claim.


II.  Whether new and material evidence 
has been submitted to reopen a claim for 
service connection for chronic sinusitis.

Factual Background

The evidence which was of record prior to the November 1993 
rating decision wherein the RO denied entitlement to service 
connection for chronic sinusitis is reported in pertinent 
part below.

A review of the veteran's service medical records include 
reports of physical examinations in January 1960, June 1960, 
July 1960, August 1964, April 1965, September 1965 (entrance) 
and August 1967 (separation) including reports of medical 
history.  Pertinent interim service medical records showed 
treatment in June 1962 for sinus trouble and a cold.  In 
March 1966 he complained of a head cold and sinus drainage.  
In February 1967 clogged sinuses were noted.  All objective 
evaluations of the sinuses on the reports of multiple 
physical examinations were normal. 

Reports of reserve physical examinations with medical history 
dated in October 1972, November 1975, April 1977, May 1978 
and March 1979 showed normal sinuses.  The veteran denied 
having any sinusitis trouble.

A private medical statement in December 1992 from AHJ, M.D., 
noted that recent tests showed evidence of chronic sinusitis.

Private hospital records in February 1993 revealed the 
presence of sinusitis.

In November 1993 the RO denied direct service connection for 
chronic sinusitis.  It was essentially noted that the sinus 
symptoms in service represented nothing more than transient 
symptoms as no identifiable underlying chronic sinusitis 
pathology was noted on examination for separation from 
service.

The pertinent evidence submitted after the November 1993 RO 
rating decision consists of subsequently dated medical 
records referring to the treatment for sinusitis.  Also 
received was a report of a VA neurologic and nasopharyngeal 
examination in April 1998.  The examination report shows the 
diagnoses of migraine headaches and allergic rhinitis with 
sinusitis, status post sinus surgery, sinus headaches, non 
prostrating.  The examiner stated that the two entities were 
separate and distinct headache syndromes.  The migraine 
headache was predominately right sided.  

The sinus problem was predominantly left sided.  He opined 
that there was no known causal relationship in the medical 
literature of migraine headaches causing sinusitis or sinus 
infections.  He noted that it was likely that sinusitis arose 
from the veteran's military service according to his reported 
history.

Service connection has been granted for chronic headaches, 
evaluated as 30 percent disabling; and hemorrhoids, evaluated 
noncompensable.  As part of the current adjudication, the 
Board has granted entitlement to service connection for 
chronic bronchitis and fatigue.  

Criteria

In addition to the pertinent laws and regulations already 
cited service connection may be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  When aggravation of a nonservice-connected 
disease or injury is proximately due to, or the result of, a 
service-connected disability, the veteran shall be 
compensated for the degree of disability over and above that 
which existed prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and biding agency decision shall not be subject to 
revisions on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

Under pertinent law and regulations, as interpreted by the 
Court, when an issue has been previously denied by the RO, 
such claim may not be reopened and allowed in the absence of 
new and material evidence. 38 U.S.C.A. §§ 5108, 7105 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. 
§ 3.156(a).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to material where such evidence 
provides a more complete picture of the circumstance 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) ( finding in a case where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  Thus, the well groundedness requirement does not 
apply with regard to reopening disallowed claims and revising 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has held that the Board is under a legal duty in 
such case to determine if there was new and material evidence 
to reopen the claim, regardless of the ROs action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).




Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for chronic sinusitis which the RO denied 
in November 1993.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant the reopening of 
the veteran's claim for direct service connection for chronic 
sinusitis.  The specified basis of the RO's November 1993 
denial is not changed materially by the additional medical 
evidence.  

The medical evidence submitted essentially refers to the 
continuation of a sinusitis process many years postservice 
without competent medical evidence of a nexus with any 
incident of service.

Moreover, while the VA examiner in April 1998 provided an 
opinion that the veteran likely had a sinusitis process with 
onset in service, the physician also noted that this opinion 
was based upon the history as given to him by the veteran.  

This type of medical evidence may not be probative of the 
issue of service connection, since it is a general conclusion 
based on history furnished by the appellant and unsupported 
by clinical evidence.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993). 

Importantly, the Board notes that any evidence noted in the 
medical record which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

Significantly, the record lacks competent medical evidence of 
a nexus between service-connected headaches and the onset or 
aggravation of a sinusitis process.  

It is also significant to note that the veteran's own opinion 
as to the etiology of a sinusitis process is of no probative 
value as he is not shown to have the medical credentials 
requisite to offer a competent medical opinion as to 
causation and/or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).


Clearly, the medical records not previously of record are new 
in that they were not considered in the 1993 denial.  
However, for the foregoing reasons the Board notes that the 
added evidence is not both new and material as it does not 
bear directly and substantially on the specific matters under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim. 

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
for entitlement to service connection for chronic sinusitis, 
the first element has not been met.  No further analysis of 
the application to reopen the claim is appropriate.  Butler 
v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
chronic sinusitis, the appeal is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for sarcoidosis and 
berylliosis, the claims are denied.

Entitlement to service connection for berylliosis is denied.


Entitlement to service connection for fatigue is granted.

Entitlement to service connection for chronic bronchitis is 
granted.

Entitlement to an effective date prior to February 28, 1992, 
for a grant of service connection for chronic headaches is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Court has held that when the Board addresses in its 
decision a question that has not yet been addressed by RO, 
the Board must consider 1) whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, 2) whether he has been given an 
adequate opportunity to actually submit evidence and 
argument, and 3) whether the SOC provided to the claimant 
fulfills the regulatory requirements.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); 38 C.F.R. § 19.29.  If not, the 
matter must be remanded to the AOJ to avoid prejudice to the 
claimant.  


In this case, the Board notes that this remand is the first 
time that the veteran has been notified that a timely 
substantive appeal was not filed with respect to the ROs 
denial of his claim for an increased evaluation for 
headaches.  He has not been afforded an opportunity to 
present evidence or argument on this question, nor has he 
been provided a SOC or supplemental SOC (SSOC) with respect 
to the timeliness of his appeal.  Consequently, the Board is 
remanding the matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (1999).  Accordingly, the issue 
of entitlement to an increased evaluation for headaches is 
deferred pending adjudication of the timeliness of appeal 
issue.

As the Board noted earlier, the RO did not provide a 
statement of the case subsequent to the representative's 
notice of disagreement with the January 1997 denial of 
entitlement to service connection for anemia.  The veteran 
and his representative should be furnished an SOC regarding 
the issue of entitlement to service connection for anemia.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  With respect to the denial of 
entitlement to an increased evaluation 
for headaches, the RO should issue a SSOC 
which contains a summary of the pertinent 
facts and the laws and regulations 
applicable to the timeliness of appeal 
with appropriate citations  He should be 
informed of his right to request a 
hearing on the matter if he so desires.  

3.  The veteran and his representative 
should be provided a SOC regarding the 
denial of entitlement to service 
connection for anemia. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

